DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
Response to Amendment
This is in response to applicant’s amendment/response filed on 2/16/2021, which has been entered and made of record. Claims 1, 11 have been amended. No claims are cancelled or added. Claims 1-20 are pending in the application.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is the examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record taken alone or in a reasonable combination fails to disclose or suggest the limitation of the system of claim 1, 

Independent claim 11 recites allowable features similar to claim 1 and is thus considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N. FLORA whose telephone number is (571)272-5742. The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm, alternate Fridays, EST..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

	/NURUN N FLORA/            Primary Examiner, Art Unit 2619